Exhibit 99.2 AURINIA PHARMACEUTICALS INC. Report of Voting Results This report is filed pursuant to Section 11.3 of National Instrument 51-102 and relates to the results of voting at the annual general meeting of Aurinia Pharmaceuticals Inc. (the “Company”) held on May 26, 2015. Description of Matter Outcome of Vote Resolution to elect the management nominees as directors of the Company. All nominees proposed by management were elected to serve as directors of the Company until its next annual general meeting. Details of the voting by proxy are as follows: Name Votes in Favour Votes Withheld Richard Glickman 16,797,775 (85.45%) 2,859,107 (14.55%) Stephen W. Zaruby 16,685,213 (84.88%) 2,971,669 (15.12%) Benjamin Rovinski 19,655,289 (99.99%) 1,593 (0.01%) Charles A. Rowland Jr. 19,655,369 (99.99%) 1,513 (0.01%) David R.W. Jayne 19,655,338 (99.99) 1,544 (0.01%) Gregory M. Ayers 19,655,343 (99.99%) 1,539 (0.01%) Hyuek Joon Lee 19,654,362 (99.99%) 2,520 (0.01%) Resolution to appoint PricewaterhouseCoopers LLP, Chartered Accountants as auditors of the Company until its next annual general meeting, at a remuneration to be fixed by the directors. Resolution passed by requisite majority. Details of the voting by proxy are as follows: Total shares voted in favour: 22,019,154 (97.45%) Total shares withheld: 576,303 (2.55%) DATED this 27th day of May, 2015 AURINIA PHARMACEUTICALS INC. By: Signed: “Stephen W. Zaruby” Name: Stephen Zaruby Title: President and Chief Executive Officer
